In an action, inter alia, to recover the unpaid balance of moneys due under an equipment lease which had been accelerated upon default, defendant appeals from (1) an order of the Supreme Court, Nassau County (Roncallo, J.), dated December 21, 1983, which granted plaintiff’s motion for summary judgment, and (2) a judgment of the same court, dated March 12, 1984, in favor of plaintiff and against him in the principal sum of $43,905.48.
Appeal from the order dated December 21, 1983, dismissed. (See, Matter of Aho, 39 NY2d 241, 248.) The issues raised on appeal from the order are brought up for review and have been considered on the appeal from the judgment (CPLR 5501 [a] [1]).
Judgment affirmed.
Plaintiff is awarded one bill of costs.
The written lease upon which this action is based makes it abundantly clear that there was no genuine issue of fact to preclude summary judgment (North Fork Bank & Trust Co. v Holbrook, 89 AD2d 599). Thompson, J. P., Brown, Niehoff and Lawrence, JJ., concur.